                                                                   Case 2:20-cv-00359-GW-E Document 153 Filed 07/26/21 Page 1 of 5 Page ID #:14454



                                                                      1   WILLIAM S. O’HARE (SBN 82562)
                                                                          wohare@swlaw.com
                                                                      2   ELIZABETH M. WELDON (SBN 223452)
                                                                          eweldon@swlaw.com
                                                                      3   JING (JENNY) HUA (SBN 294984)
                                                                          jhua@swlaw.com
                                                                      4   SNELL & WILMER L.L.P.
                                                                          600 Anton Blvd., Suite 1400
                                                                      5   Costa Mesa, CA 92626
                                                                          Telephone: (714) 427-7000
                                                                      6   Facsimile: (714) 427-7799
                                                                      7   ROBERT P. PARKER (pro hac vice)
                                                                          rparker@rfem.com
                                                                      8   MARTIN ZOLTICK (pro hac vice)
                                                                          mzoltick@rfem.com
                                                                      9   JENNY COLGATE (pro hac vice)
                                                                          jcolgate@rfem.com
                                                                     10   MICHAEL JONES (pro hac vice)
                                                                          mjones@rfem.com
                                                                     11   DANIEL R. MCCALLUM (pro hac vice)
                                                                          dmccallum@rfem.com
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                     12   MARK RAWLS (pro hac vice)
                                  600 ANTON BLVD, SUITE 1400




                                                                          mrawls@rfem.com
                      LAW OFFICES




                                                                     13   D. LAWSON ALLEN (pro hac vice)
             L.L.P.




                                                                          lallen@rfem.com
                                                                     14   ROTHWELL, FIGG, ERNST & MANBECK P.C.
                                                                          607 14th Street N.W., Suite 800
                                                                     15   Washington, DC 20005
                                                                          Telephone: (202) 783-6040
                                                                     16   Facsimile: (202) 783-6031
                                                                     17   Attorneys for Plaintiff Nichia Corporation
                                                                     18
                                                                     19                            UNITED STATES DISTRICT COURT
                                                                     20                           CENTRAL DISTRICT OF CALIFORNIA
                                                                     21   NICHIA CORPORATION,                          Case No. 2:20-cv-00359-GW(Ex)
                                                                                                                       Hon. George H. Wu, Ctrm. 9D
                                                                     22                      Plaintiff,                Mag. Judge Charles F. Eick, Ctrm 750
                                                                     23              v.                                STIPULATION TO CONTINUE
                                                                                                                       HEARING DATE AND RELATED
                                                                     24   FEIT ELECTRIC COMPANY, INC.,                 DATES REGARDING
                                                                                                                       DEFENDANT FEIT ELECTRIC
                                                                     25                      Defendant.                COMPANY, INC.’S MOTION FOR
                                                                                                                       LEAVE TO AMEND ITS
                                                                     26                                                ANSWER
                                                                     27
                                                                     28
                                                                                                                            STIPULATION TO CONTINUE HEARING RE FEIT'S
                                                                                                                                 MOTION FOR LEAVE TO AMEND ANSWER
                                                                                                                                      CASE NO. 2:20-CV-00359-GW (EX)
                                                                          4827-4819-1987.3
                                                                   Case 2:20-cv-00359-GW-E Document 153 Filed 07/26/21 Page 2 of 5 Page ID #:14455



                                                                      1                                                   Current Hearing Date:
                                                                                                                                    August 19, 2021
                                                                      2                                                   Proposed New Hearing Date:
                                                                                                                                    September 2, 2021
                                                                      3                                                   Time: 8:30 a.m.
                                                                                                                          Ctrm: 9D
                                                                      4
                                                                                                                          Fact Disc. Cut-off: Aug. 20, 2021
                                                                      5                                                   Expert Disc. Cut-off: Oct. 29, 2021
                                                                                                                          Pretrial Conference: January 13, 2022
                                                                      6                                                   Jury Trial: January 25, 2022
                                                                      7
                                                                      8              WHEREAS, defendant Feit Electric Company, Inc.’s (“Feit”) Motion for
                                                                      9   Leave to Amend its Answer (“Motion to Amend Answer”), [Dkt. No. 147], is set
                                                                     10   for hearing on August 19, 2021 in front of this court,
                                                                     11              WHEREAS, the Motion to Amend was filed on July 22, 2021 and set for
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                     12   hearing on the minimum 28-day notice period under Local Rule 6-1,
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                     13              WHEREAS, plaintiff Nichia Corporation’s (“Nichia”) opposition to the
             L.L.P.




                                                                     14   Motion to Amend Answer is currently due on July 29, 2021,
                                                                     15              WHEREAS, plaintiff Nichia Corporation requests more than the seven-days
                                                                     16   permitted to oppose motions under Local Rule 7-9 (on a motion filed with
                                                                     17   minimum 28-day notice) to prepare and file its opposition to the Motion to Amend
                                                                     18   Answer because of the nature of the issues in the Motion to Amend Answer, which
                                                                     19   include both legal and factual matters relating to the prosecution of the patent-in-
                                                                     20   suit,
                                                                     21              WHEREAS, the Feit and Nichia have conferred and agree to seek a
                                                                     22   continuance of the hearing date for the Motion to Amend Answer from August 19,
                                                                     23   2021 to September 2, 2021, as well as the related opposition and reply dates, which
                                                                     24   the parties stipulate and request should be continued to August 6, 2021 (27 days
                                                                     25   before the continued hearing date) and August 19, 2021 (14 days before the
                                                                     26   continued hearing date), respectively, to allow each more time to respond.
                                                                     27              IT IS HEREBY STIPULATED, by and between the parties, through their
                                                                     28
                                                                                                                               STIPULATION TO CONTINUE HEARING RE FEIT'S
                                                                                                                    -2-             MOTION FOR LEAVE TO AMEND ANSWER
                                                                                                                                         CASE NO. 2:20-CV-00359-GW (EX)
                                                                          4827-4819-1987.3
                                                                   Case 2:20-cv-00359-GW-E Document 153 Filed 07/26/21 Page 3 of 5 Page ID #:14456



                                                                      1   respective counsel, and subject to the approval of the Court, that:
                                                                      2              The hearing date on defendant Feit’s Motion to Amend Answer is continued
                                                                      3   from August 19, 2021 to September 2, 2021 at 8:30 a.m. in Courtroom 9D, and
                                                                      4   plaintiff Nichia’s opposition to the Motion to Amend Answer is due on August 6,
                                                                      5   2021 and defendant Feit’s reply to the Motion to Amend Answer is due on
                                                                      6   August 19, 2021.
                                                                      7
                                                                      8   DATED: July 26, 2021               By:   /s/ Elizabeth M. Weldon
                                                                      9
                                                                                                             SNELL & WILMER L.L.P
                                                                     10
                                                                     11                                      WILLIAM S. O’HARE (SBN 82562)
                                                                                                             wohare@swlaw.com
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                     12                                      ELIZABETH M. WELDON (SBN 223452)
                                  600 ANTON BLVD, SUITE 1400




                                                                                                             eweldon@swlaw.com
                      LAW OFFICES




                                                                     13                                      600 Anton Blvd., Suite 1400
             L.L.P.




                                                                     14                                      Costa Mesa, CA 92626
                                                                                                             Telephone: (714) 427-7000
                                                                     15                                      Facsimile: (714) 427-7799
                                                                     16
                                                                                                             ROTHWELL, FIGG, ERNST & MANBECK P.C.
                                                                     17
                                                                     18                                      ROBERT P. PARKER (pro hac vice)
                                                                                                             rparker@rfem.com
                                                                     19                                      MARTIN M. ZOLTICK (pro hac vice)
                                                                     20                                      mzoltick@rfem.com
                                                                                                             JENNY COLGATE (pro hac vice)
                                                                     21                                      jcolgate@rfem.com
                                                                                                             MICHAEL JONES (pro hac vice)
                                                                     22                                      mjones@rfem.com
                                                                     23                                      DANIEL R. MCCALLUM (pro hac vice)
                                                                                                             dmccallum@rfem.com
                                                                     24                                      MARK RAWLS (pro hac vice)
                                                                     25                                      mrawls@rfem.com
                                                                                                             D. LAWSON ALLEN (pro hac vice)
                                                                     26                                      lallen@rfem.com
                                                                     27                                      ROTHWELL, FIGG, ERNST &MANBECK P.C.
                                                                                                             607 14th Street N.W., Suite 800
                                                                     28
                                                                                                                              STIPULATION TO CONTINUE HEARING RE FEIT'S
                                                                                                                    -3-            MOTION FOR LEAVE TO AMEND ANSWER
                                                                                                                                        CASE NO. 2:20-CV-00359-GW (EX)
                                                                          4827-4819-1987.3
                                                                   Case 2:20-cv-00359-GW-E Document 153 Filed 07/26/21 Page 4 of 5 Page ID #:14457



                                                                      1                                Washington, DC 20005
                                                                      2                                Telephone: (202) 783-6040
                                                                                                       Facsimile: (202) 783-6031
                                                                      3
                                                                      4                                Attorneys for Plaintiff Nichia Corporation

                                                                      5
                                                                      6   DATED: July 26, 2021         By: /s/ Kal Shah

                                                                      7                                STRADLING YOCCA CARLSON & RAUTH,
                                                                                                       P.C.
                                                                      8
                                                                      9                                SALIL BALI (SBN 263001)
                                                                                                       sbali@sycr.com
                                                                     10                                MATTHEW R. STEPHENS (SBN 288223)
                                                                                                       mstephens@sycr.com
                                                                     11                                STRADLING YOCCA CARLSON & RAUTH, P.C.
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                                                       660 Newport Center Drive, Ste. 1600
                                                                     12
                                  600 ANTON BLVD, SUITE 1400




                                                                                                       Newport Beach, CA 92660
                                                                                                       Telephone: (949) 725-4000
                      LAW OFFICES




                                                                     13
             L.L.P.




                                                                     14                                BENESCH, FRIEDLANDER, COPLAN &
                                                                                                       ARONOFF LLP
                                                                     15
                                                                     16                                KAL SHAH (admitted pro hac vice)
                                                                                                       kshah@beneschlaw.com
                                                                     17                                SIMEON PAPACOSTAS (admitted pro hac vice)
                                                                                                       spapacostas@beneschlaw.com
                                                                     18                                KATHERINE A. SMITH
                                                                                                       ksmith@beneschlaw.com
                                                                     19                                BENESCH, FRIEDLANDER, COPLAN &
                                                                     20                                ARONOFF LLP
                                                                                                       71 S. Wacker Drive, Suite 1600
                                                                     21                                Chicago, IL 60606
                                                                     22                                Telephone: (312) 212-4949
                                                                                                       Facsimile: (312) 767-9192
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                          STIPULATION TO CONTINUE HEARING RE FEIT'S
                                                                                                              -4-              MOTION FOR LEAVE TO AMEND ANSWER
                                                                                                                                    CASE NO. 2:20-CV-00359-GW (EX)
                                                                          4827-4819-1987.3
                                                                   Case 2:20-cv-00359-GW-E Document 153 Filed 07/26/21 Page 5 of 5 Page ID #:14458



                                                                      1                               ATTORNEY ATTESTATION
                                                                      2              I, Elizabeth M. Weldon, am the ECF User whose ID and password are being
                                                                      3   used to file this stipulation. In compliance with Local Rule 5-4.3.4, I hereby attest
                                                                      4   that all other signatories listed, and on whose behalf the filing is submitted, concur
                                                                      5   in the filing’s content and have authorized the filing.
                                                                      6    Dated: July 26, 2021                       SNELL & WILMER L.L.P.
                                                                                                                      By: /s/ Elizabeth M. Weldon
                                                                      7                                                    Elizabeth M. Weldon
                                                                                                                           Attorneys for Plaintiff Nichia
                                                                      8                                                    Corporation
                                                                      9
                                                                     10
                                                                     11
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                     12
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                     13
             L.L.P.




                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                              STIPULATION TO CONTINUE HEARING RE FEIT'S
                                                                                                                    -5-            MOTION FOR LEAVE TO AMEND ANSWER
                                                                                                                                        CASE NO. 2:20-CV-00359-GW (EX)
                                                                          4827-4819-1987.3
